     Case 2:19-cv-00093-JVS-PJW Document 48 Filed 06/14/20 Page 1 of 1 Page ID #:657



 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10     RAUL RODRIGUEZ,                                  )   CASE NO. CV 19-93-JVS (PJW)
                                                        )
11                           Plaintiff,                 )   ORDER ACCEPTING REPORT AND
                                                        )   ADOPTING FINDINGS, CONCLUSIONS,
12                    v.                                )   AND RECOMMENDATIONS OF UNITED
                                                        )   STATES MAGISTRATE JUDGE
13     CDCR-AGENTS, et al.,                             )
                                                        )
14                                                      )
                             Defendants.                )
15                                                      )
16            Pursuant to 28 U.S.C. § 636, the Court has reviewed the motion
17     to dismiss the Complaint, the records on file herein, and the Report
18     and Recommendation of the United States Magistrate Judge.                               The Court
19     has engaged in a de novo review of those portions of the Report to
20     which Plaintiff has objected.                 The Court accepts the findings and
21     recommendations of the Magistrate Judge and adopts them as its own
22     findings and conclusions.
23            IT IS THEREFORE ORDERED that the motion to dismiss is granted
24     and the action is hereby dismissed with prejudice.
25            DATED: June 14, 2020.
26
27                                                  ____________________________
                                                    JAMES V. SELNA
28                                                  UNITED STATES DISTRICT JUDGE
       C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Magistrate -
       Rodriguez Order Accepting.wpd
